                  Case 2:20-cv-00174-JLR Document 5 Filed 04/17/20 Page 1 of 1



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   JAMIE SAUL TRUJILLO-ESPINOZA,

 9                              Petitioner,                Case No. C20-174-JLR-MLP

10          v.                                             ORDER OF DISMISSAL

11   ICE FIELD OFFICE DIRECTOR,

12                              Respondent.

13

14          Having reviewed the Report and Recommendation of the Honorable Michelle L.

15   Peterson, United States Magistrate Judge, any objections or responses to that, and the remaining

16   record, the Court finds and ORDERS:

17          (1)      The Court ADOPTS the Report and Recommendation.

18          (2)      This action is DISMISSED without prejudice for failure to pay the filing fee as

19   required by 28 U.S.C. § 1914.

20          (3)      The Clerk shall send copies of this Order to Petitioner and to Judge Peterson.

21          Dated this 17th day of ______________,
                                     April         2020.

22
                                                              A
                                                           James L. Robart
23                                                         United States District Judge




     ORDER OF DISMISSAL - 1
